UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 25, 2007 Date of report (Date of earliest event reported) PepsiAmericas, Inc. (Exact name of registrant as specified in its charter) Delaware 1-15019 13-6167838 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4000 Dain Rauscher Plaza 60 South Sixth Street Minneapolis, Minnesota 55402 (Address of principal executive offices, including zip code) (612) 661-4000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On July 25, 2007, we publicly announced financial results for the second quarter of 2007. For further information, please refer to the press release attached hereto as Exhibit 99, which is incorporated by reference herein. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)See “Exhibit Index.” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 25, 2007 PepsiAmericas, Inc. By: /s/ Alexander H. Ware Alexander H. Ware Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Exhibit 99 Press release reporting financial results for the second quarter of 2007, dated July 25, 2007. 4
